DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
Claims 1-10 have been examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:
Claim 6, Line 1: “The clamping plates of claim 5 having” should be changed to --The integrated rack connection assembly for bicycles of claim 5, wherein the clamping plates have--.
Claim 7, Line 1: “frame.  The” should be changed to --frame, the--.
Claim 7, Line 3: “assembly.” should be changed to --assembly;--
Appropriate correction is required.

Claims 9 and 10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot reference two sets of claims to different features (e.g. “bicycle frame of claim 7…tightening the clamping plates of claim 5…”).  See MPEP § 608.01(n).  
Accordingly, the claims have not been further treated on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouvier (FR 3117992).

As to Claim 1, Rouvier discloses an integrated rack connection assembly for bicycles (Figs 1-4) comprising:
a) a platform section (20) for holding items, said platform section having a frontal portion adapted to substantially extend across the wheel or frame of the bicycle (Fig 4); 
b) a connection section (12) for removably-connecting the integrated rack connection to bicycle frames and; 
c) a platform assembly (generally at 10) for adjusting angles of the platform section relative to the connection section to fit bicycle frames.

As to Claim 2, Rouvier discloses the integrated rack connection assembly for bicycles of claim 1 wherein the platform section being U-shaped and having cross bars configured there between adapted to secure items and enhance strength of the platform section (Fig 1).

As to Claim 3, Rouvier discloses the integrated rack connection assembly for bicycles of claim 1 wherein the platform assembly pivotably-connecting the platform section and the connection section (Translation: Page 4, Line 45- Page 5, Line 6).

As to Claim 4, Rouvier discloses the integrated rack connection assembly for bicycles of claim 1 wherein the platform assembly having apertures (18) and locking screws (Translation: Page 4, Line 19) adapted to allow the platform section to be selectively locked at various angles relative to the connection section (Translation: Page 4, Line 45- Page 5, Line 6).

As to Claim 5, Rouvier discloses the integrated rack connection assembly for bicycles of claim 1 wherein the connection section having frame portions with apertures adapted to receive clamping plates (4,14) with fasteners (Fig 1).

As to Claim 6, Rouvier discloses the clamping plates of claim 5 having concave shapes that when assembled with fasteners is adapted to receive a plurality of frame sizes (Fig 1).

As to Claim 7, Rouvier discloses a method for carrying items on a bicycle frame. The method comprised of the following steps:
a) adjusting angle of the platform section relative to the connection section (Translation: Page 4, Line 45- Page 5, Line 6); 
b) flipping the integrated rack connection assembly (Translation Page 4, Lines 37-39);
c) clamping the integrated rack connection assembly onto a bicycle frame (Translation Page 4, Lines 41-44); 
d) selectively locking the platform section at various angles relative to the connection section (Translation: Page 4, Line 45- Page 5, Line 6);  and 
e) placing items on the platform section (e.g. luggage).

As to Claim 8, Rouvier discloses the method for carrying items on a bicycle frame of claim 7 wherein the flipping the integrated rack connection assembly being performed based on where the user prefers to install the integrated rack connection assembly on the bike frame (Translation Page 4, Lines 37-39).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has additionally cited references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is recommended that applicant consider these as well.  For example;
US Patents 10093375 and 2537441, and WO Patent 94/11234 discloses a similar devices to be secured to the frame of a bicycle having a clamping member to attach to a frame of the bicycle and an adjustable arm which changes the angle of a platform relative to the bike.
These references are not supplied, but can be found using the USPTO search tool (https://ppubs.uspto.gov/pubwebapp/static/pages/landing.html).

When responding to this action, please keep the following in mind:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649
8/29/2022